Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted December 17, 2021 is acknowledged.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudi (US 2015/0099012 A1, IDS), in view of Dominguez et al. (“Evidence for irreversible inhibition of glycogen synthase kinase-3β by Tideglusib,” J. Biological Chemistry, 2012, Vol. 287, No. 2, pp 893-904), Padilla et al. (US 2005/0222220 A1) and Guendel et al. (“Novel neuroprotective GSK-3β inhibitor restricts Tat-Mediated HIV-1 replication,” Journal of Virology, 2014, Vol. 88, No. 2, pp 1189-1208)
Mahmoudi teaches a method of treating a subject infected with HIV by administering to the subject an inhibitor of glycogen synthase kinase-3 beta (GSK-3β). The treatment lead to increase Wnt pathway signaling in resting memory CD4+ T cells of said subject such that the retroviral long terminal repeat (LTR) in said cells is activated or de-repressed and the latent virus from the cells are reactivated and purged. See, particularly, the abstract, paragraph [0001], [0010] to [0013]. The GSK-3β inhibitors employed in the method are not particularly limited and 
Mahmoudi does not teach expressly the employment of Tideglusib as the GSK-3β inhibitor in the method.
However, Dominguez et al. teach that Tideglusib has been known as GSK-3 inhibitor, which particularly known for inhibiting GSK3β. See, particularly, the abstract (first paragraph) at page 893, and page 899. As a thiadiazolidindiones (TDZDs), tideglusib has been known as GSK-3 inhibitor which is currently in clinical development for treating Alzheimer’s disease (AD). TDZD compounds has been known for GSK -3β inhibition. See, particularly, page 894, the left column. Padilla et al. teach TDZD compounds, particularly, Tideglusib, as GSK-3 inhibitors and method of using the same for treatment of various neurodegenerative disease, such as Alzheimer’s disease and AIDS associated dementia. See, particularly, the abstract, claims 1, 10, 16-17. 
Guendel et al. teach that a small-molecule GSK-3β inhibitor that both achieves HIV Tat-dependent transcription inhibition and protects cells from Tat-induced neurotoxicity. The small 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use Tideglusib as the GSK-3β inhibitor in the method of treating HIV infected patients, particularly, those with HIV associated dementia.
A person of ordinary skill in the art would have been motivated to use Tideglusib as the GSK-3β inhibitor in the method of treating HIV infected patients, particularly, those with HIV associated dementia because Tideglusib has been an old and well-known GSK-3β inhibitor and has been particularly known for treating HIV associated dementia. Furthermore, GSK-3β inhibitor has been known to inhibit HIV-1 transcription in HIV infected cell and protect infected subject from neurotoxic side effects of HIV-1 infection. As to claims 5-9, 19-23, and 28 reciting some biological/physiological effects of the administration of the GSK-3β inhibitor, note, such recitations do not materially affect the actual steps of the method and would have been inherent properties/function of the method. Claim 14 recites particular location wherein the inhibitor contact  the cells having the GSK-3β, such a contact would inherently happen after the step of 
Response to the Arguments
Applicants’ amendments and remarks submitted December 17, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above. The amendments are sufficient to overcome the rejections under 35 U.S.C. 112 (b) set forth in prior office action.
Applicants contend that since Mahmoudi et al. do not teach the elected inhibitor of glycogen synthase kinase-3 beta (GSK-3β): Tideglusib, and the secondary references merely teach the employment of the inhibitor of glycogen synthase kinase-3 beta (GSK-3β), Tideglusib, for treating Alzheimer’s disease, or type II diabetes, the cited references would have not suggested the employment of  Tideglusib for treatment of HIV. The arguments are not probative. First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the cited references as a whole teach that. in treatment of HIV, inhibitor of glycogen synthase kinase-3 beta (GSK-3β) would increase Wnt pathway signaling in resting memory CD4+ T cells of said subject such that the retroviral long terminal repeat (LTR) in said cells is activated or de-repressed and the latent virus from the cells are reactivated and purged. Further, Tideglusib has been known in the art as a clinically well-established glycogen synthase kinase-3 beta (GSK-3β) inhibitor. Thus, the employment of glycogen synthase kinase-3 beta (GSK-3β) inhibitor in 
The evidence of record shows that the subject matter as claimed is a combination of known components selected for their known properties as glycogen synthase kinase-3 beta (GSK-3β) inhibitor, and known biological function of (GSK-3β) inhibitor: reactivated and purged HIV virus from cells. A claim which unites elements with no change in their respective functions to yield a predictable result is not patentable in the absence of secondary considerations. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”
KSR Int'l v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007).
Furthermore, "[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combinationmust do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007). In instant case, the method of using GSK-3β inhibitor for reactivating  and purging latent HIV  from cells has already known in the art, the use of an known GSK-3β inhibitor for the known method would have obvious, absent evidence to the contrary. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627